Citation Nr: 1225730	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  10-34 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for status post left shoulder injury repair, currently assigned a 10 percent evaluation.

2.  Entitlement to an effective date earlier than September 4, 2008, for the assignment of a compensable rating for status post left shoulder injury repair.

3.  Entitlement to an effective date earlier than August 12, 2008, for the assignment of a 20 percent rating for status post left shoulder injury repair.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of January 2009, which granted a 10 percent rating for the Veteran's left shoulder disability, effective September 4, 2008; the Veteran, within one year of the January 2009 rating decision, expressed disagreement with both the rating and the effective date.  In February 2012, the veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).

The issue of entitlement to an effective date earlier than August 12, 2008, for the assignment of a compensable rating for status post left shoulder injury repair is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Effective as of September 4, 2008, (and without prejudice to the earlier effective date claim remanded below), the Veteran's service-connected status post left shoulder injury repair has been manifested primarily by significantly limited internal and external rotation, guarding of movements above the shoulder level, subluxation, and degenerative changes.  

2.  Private medical evidence dated August 12, 2008, reflects an increase in pathology, and was generated within one year of the date of receipt of the claim.


CONCLUSIONS OF LAW

1.  Effective as of August 12, 2008, (and without prejudice to the earlier effective date claim remanded below), the criteria for a 20 percent evaluation for status post left shoulder injury repair have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5202 (2011).   

2.  The criteria for an earlier effective date of August 12, 2008, for the assignment of a 20 percent evaluation for status post left shoulder injury repair have been met.  38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400(o)(2) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a letter dated in September 2008, prior to the initial adjudication of the claim, the RO advised the claimant of the information necessary to substantiate the claim for a compensable rating, and of his and VA's respective obligations for obtaining specified different types of evidence.  

He was informed of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., treatment records, or statements of personal observations from other individuals.  He was informed that a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  He was also provided with information regarding effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained, as have other treatment records adequately identified by the Veteran.  A VA examination was provided in October 2008; that examination, when considered in conjunction with the other evidence of record, describes the disability in sufficient detail for the Board to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no evidence indicating that there has been a material change in the service-connected disorder since this last evaluation.  38 C.F.R. § 3.327(a).  

At the Travel Board hearing in February 2012, the undersigned fully explained the issue, and described the type of evidence the Veteran might wish to obtain to substantiate his claim.  The Veteran was informed that it was incumbent upon him to submit any potentially relevant evidence in his possession in support of his claim.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103 (2011).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At his hearing, the Veteran stated that he would try to obtain a statement from his Veteran's private physician.  The record was held open 30 days for such evidence, but no additional evidence was received.  Therefore, the claim will be decided on the evidence of record. 

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Rating for Left Shoulder Disability

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the issue of entitlement to an earlier effective date for a compensable rating is also on appeal, but is being remanded for additional development, this decision will only address the rating for the left shoulder condition beginning August 12, 2008.  Here, the disability has not significantly changed and a uniform evaluation is warranted.

In a January 1970 rating decision, he was granted service connection for residuals of strain of the left arm and shoulder, rated noncompensably disabling.  In June 1983, he underwent surgical repair of a chronic left shoulder dislocation, which the Veteran said had been recurrent since the injury in Vietnam.  

Private medical records show that in August 2008, a magnetic resonance imaging (MRI) scan of the left shoulder was obtained.  This disclosed diffuse moderate supraspinatus tendinopathy of the rotator cuff.  There was also diffuse tendinopathy of the subscapularis, with an insertional partial-thickness longitudinal tear.  This allowed for medial subluxation of the bicipital tendon, which demonstrated attenuation and partial tear, noted in the glenulohumeral joint.  There were also mild hypertrophic changes of the acromioclavicular joint.  The MRI was interpreted by the treating physician as showing diffuse partial thickness tearing of the subscapularis; mild medial subluxation of the biceps tendon; and some labral degeneration.  It was reported that he was able to do most of his activities.  He had good range of motion and strength.  

On a VA examination in October 2008, the Veteran said that he underwent surgery for a rotator cuff injury in 1983.  Since then, he had been functioning with slightly modified and limited range of motion in the left shoulder.  He said that currently, he had an abnormal sensation in his shoulder and that when he moved his left arm in to certain positions, he felt like his left shoulder would pop out of place, and it felt slightly unstable.  He stated that he avoided stressing his left shoulder, particularly when raised above his head.  On examination, there was a slightly decreased muscle mass in the area of the surgical scar.  There were several areas of tenderness to deep palpation in the left shoulder  He had full forward flexion in the left shoulder from 0 to 180 degrees, full shoulder abduction from 0 to 180 degrees, but external rotation was to 55 degrees and internal rotation to 60 degrees, compared with 90 degrees of internal and external rotation in the right shoulder.  There was an aching sensation at the extremes of motion.  Forward flexion of the left shoulder 10 times did not cause discomfort or further limit motion.  The diagnosis was status post left shoulder injury treated with a Bankart procedure in 1983.  

In assigning the 10 percent rating, the RO rated the condition under diagnostic code 5019-5201.  Diagnostic code 5019 pertains to bursitis, and provides that bursitis will be rated on the basis of limitation of motion of the affected part.  The veteran's specific disability is not listed in the rating schedule, and the condition has been rated by analogy.  See 38 C.F.R. § 4.20 (When an unlisted condition is encountered it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.).

Diagnostic code 5201 pertains to limitation of motion of the arm, in particular, limitation of motion of the arm is rated 20 percent when limited to the shoulder level.  When limited to a point midway between the side and shoulder level, a 20 percent rating is warranted if involving the minor arm, and a 30 percent rating is applicable for the major arm.  For limitation of motion to 25 degrees from the side, 30 percent and 40 percent ratings are warranted for the minor and major arms, respectively.  38 C.F.R. § 4.71a, Code 5201.

Although the RO rated the Veteran's condition under diagnostic code 5201, the Veteran does not have any limitation of flexion or abduction, which are the two movements that, if normal, bring the Veteran's arm above his shoulder.  See 38 C.F.R. § 4.71a, Plate I.  Nevertheless, the 10 percent evaluation is also consistent with periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  Diagnostic codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis) provide for a 10 percent rating based on painful motion.

Internal and external rotation, however, were significantly limited on examination, to 60 degrees and 55 degrees, respectively, whereas normal rotation is to 90 degrees in each direction.  Id.  

Under diagnostic code 5202, which pertains to other impairment of the humerus, recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, is evaluated as 20 percent disabling (major and minor shoulder); recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are evaluated as 30 percent disabling (major shoulder) or 20 percent disabling (minor shoulder).  

It is the Board's judgment that the symptoms contemplated by diagnostic code 5202 more closely approximate the symptoms demonstrated by the Veteran.  In this regard, the Veteran presented credible testimony concerning guarding of his movements, particularly at or above the shoulder, at his Travel Board hearing.  Although true dislocations are not shown, he has subluxation of the biceps tendon.  Subluxation is an incomplete or partial dislocation.  See Dorland's Illustrated Medical Dictionary, 1779 (30th ed., 2003).  Internal and external rotation are significantly limited, as noted above.  The MRI showed, in addition to the subluxation, tearing of the subscapularis and degenerative changes.  Taken together, the most closely analogous rating code is diagnostic code 5202, which provides for recurrent dislocation of the humerus at the scapulohumeral joint.  Moreover, the Veteran's symptomatology most closely approximates the criteria for a 20 percent rating, based on infrequent episodes of dislocation with guarding at the shoulder level.  Although he does not have true dislocations, he does have subluxation, and significantly limited external and internal rotation.  

A rating higher than 20 percent is not warranted, however.  It is not disputed that the Veteran is right-handed, and, hence, his left shoulder is the "minor" shoulder.  
For the minor shoulder, a rating higher than 20 percent requires unfavorable or intermediate ankylosis of the scapulohumeral articulation (diagnostic code 5200), limitation of motion of the arm to 25 degrees from the side (diagnostic code 5201), or fibrous union, nonunion, or loss of head of the humerus (diagnostic code 5202).  None of these symptoms has been demonstrated.  

Furthermore, to support the 20 percent rating, the Board has included all symptomatology associated with the left shoulder condition.  In this regard, although the Veteran does not have all of the listed manifestations, in particular, true dislocations of the scapulohumeral joint, he has sufficient other symptoms which, taken together, are comparable to the symptomatology contemplated for the 20 percent rating.  Indeed, although the Board finds that the symptoms more closely approximate infrequent episodes and guarding of movement at the shoulder level, because the minor shoulder is involved, frequent episodes and guarding of all movements would still warrant a 20 percent rating.  38 U.S.C.A. § 4.71a, Code 5202.

The Veteran does not claim, nor does the evidence show, additional factors affecting functional impairment, such as pain on motion, weakened movement, excess fatigability, lost endurance, swelling, or incoordination, beyond the guarding of movements which has already been taken into consideration.  See 38 C.F.R. §§ 4.40, 4.45 (2004), DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," 38 C.F.R. § 4.40, in order to constitute functional loss.  Id.  In this case, the Veteran's primary complaints concern guarding of his movements.  

Finally, the Board finds that the question of an extraschedular evaluation has not been raised.  In this regard, the rating criteria provide for higher evaluations, and the Veteran has not claimed any occupational impairment resulting from his shoulder condition.  Moreover, there are no symptoms pertaining to the left shoulder which the Board has not considered, in granting a 20 percent rating.  Consequently, the question of an extraschedular evaluation is not raised.  See Barringer v. Peak, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).  

The law provides that the effective date of increased compensation shall be the earliest that it is ascertainable that an increase in disability had occurred, if application is received within one year form such date.  38 U.S.C.A. § 5110(b)(2).  Here, the appellant's claim for increase was received on September 4, 2008.  Prior to that date, the appellant was seen at a private facility for complaints of pain, with evidence of tendinopathy, subluxation, joint fluid and hypertrophic changes.  This evidence is dated August 12, 2008.  

Since this evidence predates the claim by less than one year, the provisions of 38 U.S.C.A. § 5110(b)(2) are applicable and an effective date of August 12, 2008 is warranted for the 20 percent evaluation.  Whether a 20 percent rating is warranted prior to August 12, 2008, is beyond the scope of this issue, as it is included in the earlier effective date issue remanded below.  


ORDER

Effective as of August 12, 2008, a 20 percent rating for status post left shoulder injury repair is granted, subject to regulations governing the payment of monetary benefits.


REMAND

The Veteran claims an earlier effective date for the grant of a compensable rating for his left shoulder condition.  He contends that his symptoms warranted a compensable rating at the time of the January 1970 rating decision, which granted service connection for the left shoulder disability, but assigned a noncompensable evaluation.  The Veteran did not appeal, however, and that decision is final.  See 38 U.S.C.A. § 7105.  Where there has been a prior final denial, the award of VA benefits must be based on the particular application for which the benefits were granted.  See Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).

In this case, the Veteran did not file a formal claim for an increased rating prior to the September 2008 claim at issue.  Nevertheless, once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by the VA will be accepted as informal claim for increased benefits for an informal claim to reopen.  38 C.F.R. § 3.157(b)(1) (2011).  

The Veteran contends that he sought treatment for his left shoulder condition at a VA facility in the early 1980's, prior to his June 1983 left shoulder surgery performed in a private hospital.  To date, the RO has been unable to locate any such records, having been ultimately met with the response that more specific information was needed before any additional searches could be conducted.  At that time, the RO had provided a 3-year time frame, along with an appointment card dated in January 1982.  

However, the claims file contains a VA Form 10-7131, from the Brecksville VAMC, to the RO, requesting information concerning the service-connected status of the Veteran, dated in December 1982.  The form states that the Veteran was seen at the Brecksville VAMC on December 3, 1982, with a diagnosis of rule out subluxation of the left side (this last word is unclear and could be something else entirely).  This establishes that the Veteran may have been, treated on that specific date, and suggests that the treatment could very well have been for the service-connected left shoulder disability.  Furthermore, the information contained on this form should be specific enough to enable the record to be obtained, if extant.  

Additionally, private medical records dated in May 1983 report that the Veteran had been seen by a Dr. H. Figgie at "the" VA Hospital in January 1983.  He had been doing exercises outlined by Dr. Figgie.  This indicates that the appointment card dated in January 1982 actually referred to an appointment in January 1983.  Thus, the search for records should include follow-up records including an orthopedic consult, most likely on January 12, 1983, at the Wade Park VA facility.   

As an aid in the search process, although it is likely that records from 1982 have been archived, the Board has learned that the Brecksville VAMC has been, or shortly will be, closed, with care transferred to the Wade Park campus of the Louis Stokes Cleveland VAMC.  In addition, please note that the December 1982 Form 10-7131 has the wrong middle initial for the Veteran, although the Social Security number, VA claim number, and date of birth are accurate.  

If records obtained, the RO must determine whether the record constituted an informal claim for an increased rating, and, if so, whether such claim has remained open.  If so, all appropriate action needed to rate the condition during the relevant period must be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  Using the information contained on the VA Form 10-7131, dated in December 1982, request the record(s) of the Veteran's treatment on December 3, 1982, in the Brecksville, Ohio, VAMC.  The diagnosis at the time was rule out subluxation of the left side (this last word is unclear).  Provide all needed information to obtain the record from the appropriate records repository.  In this regard, if the record has not been archived to some other location, the RO should be aware that the Brecksville VAMC has been, or shortly will be, closed, and thus, records may need to be requested from the Wade Park campus of the Louis Stokes Cleveland VAMC.  In addition, please note that the December 1982 Form 10-7131 has the wrong middle initial for the Veteran, so the search request should note both the initial used on that form and the correct initial, to maximize the chances of obtaining the record.  

Any additional follow-up records should be obtained as well, to include an orthopedic consult in January 1983, most likely, January 12, 1983, at the Wade Park VA facility.  All efforts to obtain these records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.

2.  If additional pertinent records are obtained, determine whether the treatment records constitute an informal claim for increase, under 38 C.F.R. § 3.157, and, if so, whether the claim has remained open.  If so, take all necessary action to rate the condition during the appropriate time period.  

3.  After completion of the above and any additional development deemed necessary, readjudicate the claim for entitlement to an effective date earlier than September 4, 2008, for the assignment of a compensable rating for status post left shoulder injury repair, to include whether an informal claim was filed in December 1982 or January 1983.  If the decision is less than a full grant of the benefit sought, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


